Citation Nr: 1533031	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  99-14 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether the appellant filed a timely notice of disagreement (NOD) as to a September 2009 rating decision that granted service connection for posttraumatic stress disorder (PTSD) with an initial disability rating of 50 percent from December 12, 1996 to August 25, 1998.  

2.  Entitlement to special monthly compensation based on the need of aid and attendance of another person, effective November 7, 2008.


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney


ATTORNEY FOR THE BOARD

A. Lindio, Counsel

INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  In a September 2009 rating decision, the RO granted service connection for PTSD, with a 50 percent disability rating (prior to August 25, 1998), a 100 percent disability rating (from August 25, 1998 to November 7, 2008), and a 50 percent disability rating from November 7, 2008.  Based on that grant of service connection, the RO also granted special monthly compensation based on aid and attendance, from August 25, 1998 to November 7, 2008 (the time period it had assigned a 100 percent disability rating).  Also, in an October 2010 decision, the RO denied as untimely a September 2010 notice of disagreement (NOD) in regards to the September 2009 rating decision - specifically to the issue of the 50 percent disability rating granted prior to August 25, 1998 for PTSD.  

The Board notes that in a subsequent July 2012 rating decision, the RO granted a 100 percent disability rating for PTSD from November 7, 2008.  

In April 2014, the Veteran's attorney had an informal telephone conference hearing and discussed these matters with a Decision Review Officer at the RO.

In October 2014, the Veteran submitted additional evidence and argument in support of his claims on appeal.  This evidence was accompanied by a waiver of initial RO consideration.  As such, there is no prejudice in the Board reviewing this evidence in the first instance.  See 38 C.F.R. § 20.1304.  

Also, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in such files reveals that they are either duplicative or are irrelevant to the issues on appeal.  


FINDINGS OF FACT

1.  A September 22, 2009 rating decision granted service connection for posttraumatic stress disorder (PTSD), with a 50 percent evaluation from December 12, 1996; a 100 percent evaluation from August 25, 1998; and a 50 percent disability rating from November 7, 2008.

2.  The September 22, 2009 rating decision also granted special monthly compensation based on aid and attendance, from August 25, 1998 to November 7, 2008.

3.  In a December 2009 rating decision, the RO confirmed and continued special monthly pension based on the need for aid and attendance.

4.  In January 2010, the Veteran's attorney filed a NOD with the September 2009 rating decision to restore the 100 percent disability rating for PTSD from November 8, 2008 and entitlement to special monthly compensation.

5.  Over a year following the September 2009 rating decision, on September 30, 2010, the Veteran's attorney filed an attempt to expand the July 2010 NOD to the September 2009 rating decision, and requested an initial rating in excess of 50 percent prior to August 25, 1998.

6.  In an October 2010 decision, the RO found that the attorney's statement received September 30, 2010 was not filed within the one year time limit of the September 2009 rating decision.  

7.  In February 2011, the Veteran's attorney filed a NOD with VA's refusal to accept the September 2010 "expanded NOD" with the September 2009 rating decision.  

8.  From November 7, 2008, the Veteran's service-connected disabilities have maintained the relatively same symptomatology and circumstances in regards to the Veteran's need for aid and attendance.
CONCLUSIONS OF LAW

1.  The appellant did not file a timely NOD in response to the RO's September 2009 decision - as to the issue of the 50 percent disability rating granted prior to August 25, 1998.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.300, 20.302, 20.305 (2014).

2.  The criteria for entitlement to special monthly compensation based on the need of aid and attendance of another person from November 7, 2008 have been met. 38 U.S.C.A. §§ 5107, 5112(b), 1114(l) (West 2014); 38 C.F.R. §§ 3.102, 3.350 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist
 
VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The Veterans Claims Assistance Act (VCAA) does not apply here as the issue of timeliness of a NOD is a jurisdictional matter, not a claim for benefits. It is the jurisdictional initiation of an appeal and is not evidence-driven within the meaning of the VCAA.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).

Also, as the Board is awarding entitlement to special monthly compensation based on the need for regular aid and attendance of another person, that issue constitutes a complete grant of the benefit sought on appeal, and so no further action is required to comply with the VCAA and the implementing regulations.

II. Timeliness of the Notice of Disagreement

The appellant, through his attorney, contends that a timely notice of disagreement (NOD) was filed in conjunction with a September 2009 rating decision - as to the issue of the initial disability rating of 50 percent granted prior to August 25, 1998 (after which the Veteran has received a 100 percent disability rating).   

An appeal consists of a timely filed NOD in writing and, after a statement of the case has been furnished, a timely filed substantive appeal. 38 C.F.R. § 20.200. A NOD is a written communication from a claimant expressing dissatisfaction or disagreement with an adjudicative determination by the Agency of Original Jurisdiction (AOJ) and a desire to contest the result. 38 C.F.R. § 20.201.

An appellant has one year from notification of an RO decision to initiate an appeal by filing a NOD with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).  

In a September 22, 2009 rating decision, the RO granted service connection for posttraumatic stress disorder (PTSD), with a 50 percent evaluation from December 12, 1996; a 100 percent evaluation from August 25, 1998; and a 50 percent disability rating from November 7, 2008.

In January 2010, the Veteran's attorney filed a NOD with the September 2009 rating decision for "[r]estoration of his stabilized total rating from November 8, 2008, and the restoration of his entitlement to special monthly compensation."  The Veteran's attorney argued that the September 2009 rating decision had "unlawfully reduced...stabilized total rating...from November 8, 2008...result unlawfully terminated...special monthly compensation."  He further argued that the RO had failed to apply the special protections afforded to a stabilized rating under 38 C.F.R. § 3.344 in the RO's grant of a 50 percent disability rating from November 7, 2008, though the RO had granted a 100 percent disability rating prior to that time from August 25, 1998.  All the Veteran's arguments made at that time were in reference to the decrease of the Veteran's rating from 100 percent to 50 percent and entitlement to special monthly compensation (discussed later in this decision); they did not involve the question of the initial 50 percent rating prior to August 25, 1998.

Over a year following the issuance of the September 2009 rating decision, the RO received from the Veteran's attorney, on September 30, 2010, an "[e]xpansion of NOD with the rating decision of September 10, 2009."  The attorney reported that the Veteran "disagrees with the VA's decision to assign a higher initial rating of 50 percent from December 12, 1996 to August 25, 1998."  

In an October 2010 decision, the RO found that the attorney's statement received September 30, 2010 was not filed within the one year time limit of the September 2009 rating decision.  In February 2011, the Veteran's attorney filed a NOD with the October 2010 decision as to the timeliness of the September 2010 NOD.  

The Board notes that neither the Veteran nor his attorney has argued that the initial January 2010 NOD covered the question of the Veteran's 50 percent PTSD disability rating prior to August 25, 1998.  Also, neither the Veteran nor his attorney has claimed that the second NOD, received September 30, 2010, was filed within a year of the September 2010 rating decision.  Rather, the Veteran's attorney has argued that the Veteran is "entitled as a matter of law to expand the radix of his notice of disagreement".  (February 2011 NOD).  Essentially, the Veteran's attorney appears to contend that the Veteran is able to amend the radix of his NOD following the expiration of the one year period and cited to the case of Collaro v. West, 136 F.3d 1304 (Fed. Cir. 1998) in support of this contention.  

In the case of Collaro, supra.¸ the U.S. Court of Appeals ("Appeals Court") found that the Veteran had filed a vague NOD, and that only after a Court remand that the Veteran had "cut the rough stone of his NOD to reveal the statutory and constitutional radix of his issue that lay within."  Id. at 1309.   

However, the Board notes that the case of Collaro is very different from the current matter.  At that time, the Appeals Court distinguished the case of Collaro with one of Ledford v. West, 136 F.3d 776 (1998).  That court noted that "[un]like Ledford's 1991 NOD, which specifically identified and thus limited his issue to the effective date of his disability rating, Collaro's NOD was not so narrowly limited."  

Furthermore, while the Appeals Court noted that Collaro "came to his constitutional and statutory challenges late in the appeals process-perhaps as late as May 1991" (well after a year following the March 1989 letter), the Appeals Court also noted numerous circumstances, including Collaro's lack of knowledge, in support of expanding Collaro's NOD.  The Appeals Court specifically noted:

If Collaro had a trained eye for reading rating decision forms, he may have noticed in the narrative section that a change to sections J and I indicated a new basis for his rating. If Collaro had been less than chronically schizophrenic, and if he had more sophisticated legal advice on which to rely than that of a representative from one of the forty or so invaluable national service organizations that represent veterans, we might expect more from him. Instead, like a significant number of veterans collecting benefits under the schedular ratings because of individual unemployability or total disability, Collaro lacked the knowledge, motivation, mental acuity and legal counsel necessary to inquire into the constitutionality of the circular, to detect the conversion, or specifically identify and correctly challenge the agency's action.  Id. at 1308-1309.

In the present case, no such circumstances exist as to why the original January 2010 NOD would not have been adequately specific enough to identify the dispute with the initial 50 percent disability rating prior to August 25, 1998.  The Veteran was represented by an attorney since even prior to the initiation of the appeals process with the NOD - the September 2009 rating decision lists the attorney as the Veteran's representative.  Also, the attorney has a trained eye for reading rating decision forms and is able to provide sophisticated legal advice.  Indeed, such advice was demonstrated in the initial January 2010 NOD as to the issue of an increased rating and special monthly compensation from November 7, 2008, for which the attorney adequately identified and provided argument.  The Veteran had the legal counsel to identify and correctly challenge any RO decision; there is no indication that the Veteran, through counsel, lacked knowledge, motivation, or mental acuity to correctly pursue a claim.  

Furthermore, the January 2010 NOD was very clear as to only regarding the issues it was appealing, which did not include the disability rating prior to August 25, 1998.  In Jarvis v. West, 12 Vet. App. 559 (1999), the U.S. Court of Appeals for Veterans Claims ("Court") determined that an NOD had only indicated disagreement with the effective date of a schizophrenia disability rating, but not as to the percentage of that disability rating.  The Court found that the NOD was "not so vague and general as to necessitate a broad construction which would include interpreting the NOD as contesting the 50% rating itself, rather than its effective date.  Jarvis¸ supra., citing Collaro, 136 F.3d at 1309 ("Unlike Ledford's 1991 NOD, which specifically identified and thus limited his issue...Collaro's NOD was not so narrowly limited.").   

Additionally, the Court determined that in that case the NOD had been clear and that "the absence of any mention of a rating in excess of 50% indicate with specificity that the appellant was disputing only the effective date."  The January 2010 NOD similarly failed to specify a rating in excess of 50 percent prior to August 25, 1998 that could be used as a NOD as to that question.

Finally, the Board notes that the Veteran's attorney is presumed to have known he was limiting the Veteran's appeal to the issue of the rating from November 7, 2008 (and not prior to August 25, 1998), when drafting the January 2010 NOD.  See Robinson v. Peake, 21 Vet. App. 545, 554 (2008) (instructing that attorneys well-versed in veterans law "say[ ] what [they] mean [ ] and mean[ ] what [they] say"), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).

The Veteran's claim that a timely NOD was filed as to a September 2009 rating decision for a disability rating in excess of 50 percent prior to August 25, 1998, is denied.  

III. Aid and Attendance Claim

In a September 2009 rating decision, the RO granted special monthly compensation, based on aid and attendance, effective November 25, 1998 to November 7, 2008.  The Veteran contends that "restoration" of those benefits from November 7, 2008 is warranted.  The Veteran is already in receipt of special monthly pension for aid and attendance.  (December 2009 rating decision).

Special monthly compensation at the aid and attendance rate is payable when the Veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance. 38 U.S.C.A. § 1114(l).

In the September 2009 rating decision, the RO noted that the April 1999 VA examiner had found that the Veteran had difficulty carrying out activities of daily living and that the Veteran had submitted lay statements that the Veteran's wife took care of the Veteran.  Also, a November 1999 VA examination noted daily aid and attendance and supervision of medication usage, as well as, monitoring of behavior.  The RO thus granted special monthly compensation for aid and attendance, but discontinued it from November 7, 2008 - the same date it discontinued the Veteran's 100 percent disability rating for PTSD and instead granted a 50 percent disability rating.  

The Board notes, however, that in a July 2012 rating decision, the RO re-established a 100 percent disability rating for PTSD, effective November 7, 2008.  Also, in a December 2011 rating decision, the RO granted service connection for diabetes mellitus.  In an April 2012 rating decision, the RO granted service connection for peripheral neuropathy, secondary to diabetes mellitus, and an earlier effective date for the grant of service connection for diabetes mellitus, both effective from November 17, 2010.

Congress has provided that a Veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred. 38 U.S.C.A. § 1155. Pursuant to 38 C.F.R. § 3.344, VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability. This regulation details the types and adequacy of evidence used in these cases. This regulation, however, explicitly applies to ratings which had continued for long periods at the same level (5 years or more). Regarding cases in which the rating has be assigned for less than 5 years, reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.  See 38 C.F.R. § 3.344(c).  

While the Veteran's attorney has argued that the protections of 38 C.F.R. § 3.344 should be applied to this case, the Board notes that in cases such as this one, affecting initially assigned staged ratings, the extra security provided under 38 C.F.R. § 3.344 does not apply when establishing a staged rating retrospectively, such as in this case.  Singleton v. Shinseki, 659 F.3d 1332, 1335-1336 (Fed. Cir. 2011).   

When granting special monthly compensation, the RO considered medical evidence including VA examinations from 1999.  An April 1999 PTSD VA examiner determined that the Veteran had "fairly moderate to difficulty carrying out his ADLs [activities of daily living]."  Also, a November 1999 aid and attendance VA examiner reported that "mainly due to psychiatric disability...is requiring daily aid and attendance as well as supervision of medication usage and administration and monitoring his behavior."  The examiner noted that the Veteran's wife was capable of working outside the house, but was "fearful to leave him alone for any length of time" and that the Veteran "becomes much more anxious, irritable, and agitated in her absence."

Subsequent VA medical records generally documented continued PTSD symptoms.  A December 22, 2006 VA medical record also noted that the Veteran had difficulty managing medications, moving around, and eating, but generally not other activities of daily living.  (December 2006, November 2007 VA medical records).  Also, the Veteran's symptoms have included significant difficulties with executive functions and attention.  (April 2008 VA medical record).

Regarding the evidence on which the RO based the reduction of benefit, the Veteran underwent a November 7, 2008 VA examination for PTSD.  The examiner did not directly address whether the Veteran was in need of aid and attendance, though he did note that the Veteran was able to perform activities such as try to mow his lawn and that he played with his dog, was happily married, and regularly went to church, VA, and to visit his mother in law.  The examiner also noted an unremarkable psychomotor activity, normal memory, an ability to maintain minimum personal hygiene, and no total occupational and social impairment due to PTSD signs and symptoms.  However the examiner also noted that psychological testing had indicated a decrease in cognitive functioning.

A November 2009 examination for aid and attendance noted diagnoses of PTSD, cognitive disorder, orthostatic hypotension, diarrhea, and diabetes with neurological manifestations.  The physician noted difficulty with feeding himself and cleaning up after diarrhea.  He also had confusion at times and poor coordination.  The examiner noted that the Veteran's wife "does all medication because of suicidal at times & confusion severe PTSD & depression" and that the Veteran was not capable of managing his own financial affairs due to "confusion, depression so severe gets upset can't think straight."  This examination was the last piece of medical evidence to directly address the question of aid and attendance.

Also, in a 2009 Social Security Administration (SSA) functional report, the Veteran's wife reported that she set up the Veteran's medications, otherwise he would forget to take them and that the Veteran does not go out alone due to memory loss and occasional confusion - it was safer for him to not be alone.  

VA treatment records detail that the Veteran sought additional psychiatric treatment and physical rehabilitation in order to function independently. A January 2009 VA medical discharge record documented that the Veteran had been admitted for a one month history of episodic confusion, dizziness, and lightheadedness.  A January 2009 VA physical therapy discharge record noted that the Veteran had become independent with ambulation and transfers.  A May 2010 VA medical record documented that the Veteran's wife reported that the Veteran was rarely cognizant to time and location, but knew who he was.  A June 2010 VA psychology consult determined that results of neurocognitive evaluation suggested that the Veteran "has experienced a measurable decline in cognitive functioning since 2008" and that the Veteran's multiple medical conditions may contribute to it.  In a June 2010 VA report of field examination, the creator of the document found that the Veteran required assistance or supervision for many of his activities of daily living, though did not specify what disabilities caused him to require such assistance.  However, his VA psychiatrist, on June 23, 2010, found that the Veteran was capable of taking care of his finances.  

In a September 2010 letter, the Veteran's VA psychiatrist reported that the Veteran's PTSD symptoms had worsened, with nightmares that disrupt sleep and incapacitating flashbacks.  She reported that the Veteran was permanently disabled and unable to earn money.  Also, she noted that the Veteran's mental and physical health had deteriorated and contributed to "mutual worsening to the point of incapacitation."  A November 2010 VA examiner determined that, giving the Veteran the benefit of the doubt, the Veteran was capable of managing his bills.  A November 2011 PTSD VA examiner noted that the Veteran's wife provided medication supervision and determined that the Veteran was unemployable.

In an October 2013 statement, the Veteran reported that he needed assistance with every day activities and had difficulty getting around due to his diabetes mellitus and peripheral neuropathy.  He also reported that his wife helped him when he had flashbacks.  

As detailed above, the Veteran was initially granted special monthly compensation benefits based on the need of aid and attendance of another individual due to the severity of his PTSD, which the RO discontinued as of November 7, 2008.  At that time, the RO had decreased the Veteran's PTSD disability rating from 100 percent to 50 percent.  Since that time, the RO has assigned a 100 percent disability rating (from November 7, 2008) and granted service connection for diabetes mellitus and bilateral peripheral neuropathy of the lower extremities.  

Also, the evidence since November 7, 2008, to include the November 7, 2008 VA examination, does not show that the Veteran's PTSD symptoms have improved, rather than stayed substantially the same, since that time.  Rather, it shows relatively stable PTSD symptoms and that the Veteran's circumstances have not changed for the better since prior to November 7, 2008.  The medical evidence continues to show medication management by the Veteran's wife, as well as, symptoms of forgetfulness and cognitive impairment.  In addition, the RO terminated the benefit based on one VA examination, and this examination did not specifically address whether the Veteran was in need of aid and attendance due to his PTSD.  While a November 2011 examination report provided by the Veteran's physician indicated that the Veteran was in need of aid and attendance, that physician was not clear as to if aid and attendance was solely due to the Veteran's PTSD.  However, that physician noted that the Veteran's wife took care of the Veteran's medications due to his PTSD and that the Veteran sometimes had confusion and depression so severe that he cannot think straight.  Subsequent evidence of record similarly attests to the Veteran's continued severe PTSD symptomatology and symptoms of his later service-connected diabetes mellitus, with peripheral neuropathy of the bilateral lower extremities.  

Considering all the evidence of record, the Board finds that the Veteran's status did not improve from November 7, 2008.  See 38 C.F.R. § 4.2.  Giving the Veteran the benefit of the doubt, the Board finds that he is entitled to special monthly compensation benefits based upon the need of aid and attendance of another individual from November 7, 2008.


ORDER

A timely notice of disagreement was not filed for the September 2009 rating decision grant of PTSD with a 50 percent disability rating prior to August 25, 1998; the appeal is denied.

Entitlement to special monthly compensation benefits for aid and attendance of another person, from November 7, 2008, is granted subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
TANYA SMITH  
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


